Citation Nr: 1031789	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  05-21 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the 
service-connected bronchial asthma.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which granted 
service connection for bronchial asthma and assigned a 10 percent 
disability rating, effective from July 24, 2003.  In November 
2006, the RO assigned a 30 percent rating for the Veteran's 
service-connected bronchial asthma, effective from July 24, 2003.  
The Veteran has continued his appeal for a higher rating for his 
service-connected bronchial asthma.  In June 2007, the Veteran 
failed to appear for a scheduled travel Board hearing.  

In December 2007, the Board remanded the issue on appeal to the 
Appeals Management Center (AMC) in Washington, D.C., in order to 
provide the Veteran notice of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In September 2009, the Board remanded the issue 
on appeal to the AMC for further evidentiary development.  
Because proper VCAA notice has been provided to the Veteran, and 
because a current VA examination was conducted in December 2009, 
the Board is satisfied that there has been substantial compliance 
with the remand directives set out in 2007 and in 2009. Stegall 
v. West, 11 Vet. App. 268 (1998).

In December 2007 and in September 2009, the Board referred the 
issue of entitlement to service connection for psoriasis to the 
Agency of Original Jurisdiction (AOJ) for initial adjudication.  
There is no indication in the record as to whether the AOJ has 
dealt with this claim.  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to the AOJ for 
appropriate action.  

Although further delay of this matter is regrettable, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Board finds that at this point, an additional attempt at 
evidentiary development must be accomplished prior to the Board 
rendering a decision.  With regard to VA treatment records, the 
Board finds that although there are VA treatment records in the 
claims folder dated through April 2010, it appears that some VA 
records may be missing.  First, the Board notes that the record 
reflects that the Veteran underwent VA pulmonary function testing 
(PFT) on at least four occasions.  While the results of the 
September 2006 and November 2009 PFTs have been obtained, the 
numerical results of the PFTs in November 2004 and March 2008 
have not been incorporated into the record.  With specific regard 
to the March 2008 PFT, a VA physician indicated that the 
Veteran's FEV1 and FEV1/FVC were decreased, and that he had a 
severe obstructive defect.  Thus, these PFT results should be 
obtained.  

Second, in February 2010, the VA examiner from December 2009 
conducted a "respiratory analysis to assess the current severity 
of the [Veteran's] service-connected bronchial asthma".  
Therein, the examiner provided a response to the questioning of 
the frequency of visits for bronchial asthma or recurrent 
exacerbations of asthma, noting that the Veteran had just one 
prednisone spurt on September 9, 2009, of 20mg per day for five 
days.  A review of VA treatment records in the claims folder, 
however, shows that the Veteran was treated with a five day burst 
of Prednisone 40 mg in September 2004 and 60 mg in August 2008.  
There is, however, no indication of any treatment with Prednisone 
on September 9, 2009; rather on that date the Veteran was seen 
for other complaints, and his asthma was noted to have improved.  
Also, in February 2010, the VA examiner noted, after reviewing VA 
treatment records, that the Veteran had a "no visit gap" from 
2008 to 2009.  However, review of the claims folder shows that 
the Veteran was seen on at least three occasions in 2008, 
specifically related to treatment for his asthma.  Thus, on 
remand, complete and current VA treatment records should be 
obtained.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As these records could be relevant to the Veteran's 
claim and are considered in the possession of VA adjudicators, a 
remand is necessary to ensure that the Veteran's complete VA 
treatment records have been obtained.  38 U.S.C.A. § 
5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that complete and current VA 
treatment records have been obtained for the 
Veteran, from July 2003 through the present, 
for any treatment related to his service-
connected bronchial asthma.  Specifically, 
obtain the numerical PFT results from 
November 2004 and March 2008.  A negative 
reply should be requested.  Any additional 
records obtained should be associated with 
the Veteran's claims folder.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case which addresses all 
evidence submitted, and be afforded the 
appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

